Citation Nr: 1715357	
Decision Date: 05/08/17    Archive Date: 05/22/17

DOCKET NO.  11-01 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating greater than 20 percent for lumbar strain from April 8, 2011 to December 12, 2012, and greater than 40 percent since January 1, 2014.

2.  Entitlement to a total disability rating for unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barner, Counsel


INTRODUCTION

The Veteran had active duty service in the United States Army from September 1978 to July 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This appeal was previously remanded by the Board in March 2016 in order to obtain a VA examination and adjudicate inextricably intertwined issues.  As noted at that time, the Veteran withdrew his request for a Board hearing in November 2014.  

Since the prior remand, the RO in June 2016 has separately granted 10 percent ratings for left and right lower extremity radiculopathy associated with low back strain; however, the question of what rating should be assigned these disorders is not in appellate status.

The issue of entitlement to an increased rating for the lumbar spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The Veteran's service-connected disabilities, involving the knees, back, wrists, hand grip, and lower extremities and have met the percentage requirements for the award of a schedular TDIU.  He has a combined 70 percent disability rating.  The record contains competent opinion evidence of record indicating that the nature and severity of these disabilities prevent him from obtaining and retaining substantially gainful employment consistent with his educational background and work experience.



CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2015); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Given the favorable disposition of the claim for a TDIU, the Board finds that all notification and development action needed to fairly adjudicate this appeal has been accomplished.

Pertinent law provides that TDIU may be assigned where the schedular rating is less than total and the person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 4.15, 4.16 (2016).  Consideration may be given to a veteran's level of education, special training and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2016). 

TDIU may be awarded if a veteran meets certain schedular criteria as enumerated in 38 C.F.R. § 4.16(a); it may also be warranted on an extra-schedular basis if these criteria are not met.  38 C.F.R. § 4.16(b).  Entitlement on the latter basis requires the Board to first determine whether referral to the Director of the Compensation and Pension Service is warranted because the Board is prohibited from assigning a disability rating on an extra-schedular basis in the first instance.  Id.; see also Bagwell v. Brown, 9 Vet. App. 237, 238-39 (1996).  Here, such determination is not necessary because the Veteran meets the schedular percentage requirements described in 38 C.F.R. § 4.16(a).  Namely, the following disabilities are service-connected:  right knee, low back, left and right wrists, left and right lower extremities, right grip and allergic rhinitis.  The combined rating of these disabilities is 70 percent since June 1, 2010; 100 percent for a temporary total from December 12, 2012; and 90 percent from January 1, 2014.  The bilateral factor is considered for the disabilities of the wrists, and since 2014 for the lower extremities.  As such, the Veteran had at least one disability ratable at 60 percent or more as well as a combined rating of 70% or more for the entire time on appeal.  See 38 C.F.R. §§ 4.16(a), 4.25, 4.26 (disabilities resulting from common etiology will be considered as one disability).

The record shows that the Veteran was employed as a mail carrier from 1998 until June 2005, which required prolonged walking, lifting and carrying.  Prior to that he worked for a year as a cell operator in fabrication, for the manufacturing of stainless steel stoves.  As such, his work experience was physically demanding.  Treatment notes indicate that the Veteran requested medical retirement following a knee joint replacement because the post office was unable to accommodate his limitations.  The Veteran has reported that he cannot perform sedentary employment because he cannot sit for any length of time, and as will be discussed below, the April 2016 VA examiner suggested that the Veteran's sitting should be limited to 30 minutes at a time due to his back.  A treatment note from July 2014 shows the Veteran reported that he had some college eduction; however, social security disability records indicate the Veteran completed education only to the 12th grade.  In addition, the Veteran reported that the medications that he took, which the records show include pain medications for his back and knee, made him sleepy during the day.  

Following April 2016 VA examinations for the knee and for the lumbar spine, the examiner opined that the Veteran was unable to participate in heavy physical labor to include lifting, pushing, pulling or carrying.  He was unable to stand for long periods or walk for long distances.  He had to limit constant sitting to no more than 30 minutes.  The examiner considered the Veteran to be able to participate in sedentary labor that allowed him to change positions as needed.  

Following April 2016 VA examination for the wrist, the examiner determined that the Veteran was unable to lift or carry heavy objects, and unable to use his wrist constantly, as with writing.  The Veteran needed to stop and rest his wrist.  The Veteran was unable to lift, pull, push or carry heavy objects.  The examiner indicated that the Veteran's wrist limitations did not preclude sedentary labor.

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) (West 2015); 38 C.F.R. § 3.102 (2016).

Here, the record contains evidence that the Veteran's service-connected disabilities, particularly his knee and back, are of sufficient severity to preclude physical labor.  The examiner has indicated that the Veteran can engage in sedentary employment, but with limitations that include being able to change positions every 30 minutes.  Here, the Board considers the Veteran's work history, which includes only labor intensive work as a mail carrier and steel fabricator, and not forms of sedentary employment.  As such, the Board considers the evidence to be in equipoise as to the Veteran's ability to engage in sedentary employment, such that resolving reasonable doubt in the Veteran's favor, the Board finds that he is also unable to engage in sedentary employment due to his service-connected lumbar spine and wrist disabilities. 

Therefore, affording all reasonable doubt in favor of the Veteran, the Board is satisfied that the competent and probative evidence demonstrates that the Veteran's service-connected disabilities render him enable to engage in gainful employment, and as such, the Board concludes that entitlement to TDIU has been established and his appeal is granted.  38 C.F.R. § 4.16.


ORDER

Entitlement to a TDIU is granted, subject to the law and regulations governing the award of monetary benefits.


REMAND

The Veteran was afforded an April 2016 VA examination of the lumbar spine; however, since that time, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the case of Correia v. McDonald, 28 Vet. App. 158 (2016), that the final sentence of 38 C.F.R. § 4.59 requires that all VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint which impacts the Veteran's case.  Although there is not an opposite undamaged joint involved when evaluating the spine, the examination must still consider not only the active motion, as was recorded, but also passive motion, weight-bearing and non-weight bearing, if possible.  Although the Board sincerely regrets the delay, it is necessary to ensure that the Veteran's VA examination complies with the requirements of the holding in Correia.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an appropriate VA examination to determine the severity of his lumbosacral disability from April 8, 2011 to December 12, 2012, and since January 1, 2014. 

With respect to range of motion testing, this must be conducted on active and passive motion and in weight-bearing and nonweight-bearing conditions (pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016)).  If the examiner is unable to conduct the required testing, he or she should clearly explain why that is so.

The examiner must address whether there are any associated objective neurologic abnormalities with the Veteran's lumbosacral disability.

2.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


